DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/02/2022 regarding the rejection of claim 1 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Attard (U.S. Patent No. 9517771) discloses that information is merely collected to be learned and does not teach control information for the controlling the basic driving state of the vehicle, however, the examiner respectfully disagrees. Attard teaches collecting data to generate parameters which are used to control the vehicle autonomously (Attard: Col. 5, line 66 – Col. 6, line 2; i.e., collected data 115 …could be used to generate parameters 116; Col. 8, lines 13-14; i.e., the vehicle 101 commences autonomous driving operations using the parameters 116). Therefore, the collected information is used to generate control information for controlling the vehicle. 
Applicant’s arguments regarding the amended claim limitations which state “control information for the basic driving state includes: first information that controls the vehicle to drive on a basic driving lane assigned for each of roads in the predetermined region; and second information that controls the vehicle to drive on a particular direction among a plurality of directions of the basic driving lane when the basic driving lane allows vehicles to drive in the plurality of directions” are directed toward newly added subject matter. Accordingly, a new ground of rejection is provided below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Attard et al. (U.S. Patent No. 9517771; hereinafter Attard).
Regarding claim 1, Attard teaches a method of controlling driving of a vehicle using advance information (Attard: Col. 6, lines 8-11; i.e., collected data 115 could be aggregated to determine historical average jerk rates for an operator, which could then be specified in a parameter 116 for the vehicle 101 operator; Col. 8, lines 13-14; i.e., the vehicle 101 commences autonomous driving operations using the parameters 116),
the method comprising: acquiring preset local information about a predetermined region (Attard: Col. 3, lines 9-15; i.e., sensor data collectors 110 could … detect road conditions, such as curves, potholes, dips, bumps, changes in grade, etc.);
acquiring a driving experience value resulting from a previous drive using the local information (Attard: Col. 3, lines 41-48; i.e., collected data 115 could include data concerning a vehicle 101 speed, acceleration, braking, lane changes and or lane usage (e.g., on particular roads and/or types of roads such as interstate highways), average distances from other vehicles at respective speeds or ranges of speeds, and/or other data 115 relating to a vehicle 101 operator's historical and/or preferred driving style) and setting a target speed corresponding to an attribute of a road using the driving experience value (Attard: Col. 6, lines 36-40; i.e., the statistical distribution of manual driving speeds (or driver-selected speeds) for a given road segment might be used to tailor factory settings in a vehicle 101 for automated driving and customize the autonomous driving modes to an individual operator; the given road segment may be known to have bumps that would affect the driver’s preferred speed);
determining a driving state and a driving speed of the vehicle on the basis of the local information, and the target speed, of a current position of the vehicle (Attard: Col. 8, lines 32-40; i.e., in a block 225, the computer 105 determines whether to change or adjust an autonomous driving mode, i.e., whether to change or adjust one or more parameters 116. For example, as noted above, parameters 116 may vary according to a time of day, weather conditions, a type of road (e.g., gravel, paved, interstate, city street, etc.), etc. Accordingly, parameters 116 may be changed or adjusted based on collected data 115 and/or data provided from the server 125; the driving mode and speed is determined based on the type of road the vehicle is currently on);
and generating a driving control command corresponding to the driving state and the driving speed (Attard: Col. 2, lines 45-50; i.e., using data received in the computer 105, e.g., from data collectors 110, data included as stored parameters 116, the server 125, etc., the module 106 may control various vehicle 101 components and/or operations without a driver to operate the vehicle 101. For example, the module 106 may be used to regulate vehicle 101 speed; the vehicle is controlled autonomously according to the determined driving mode),
wherein the driving state of the vehicle includes a main driving state and a vehicle lane change driving state (Attard: Col. 4, Table 1; i.e., displayed are global and lane changing vehicle states),
the main driving state includes a basic driving state, which is previously determined based on the attribute of the road (Attard: Col. 5, lines 59-60; i.e., the global parameter 116 could default to “moderate”; Col. 8, lines 35-41; i.e., parameters 116 may vary according to a time of day, weather conditions, a type of road (e.g., gravel, paved, interstate, city street, etc.), etc. Accordingly, parameters 116 may be changed or adjusted based on collected data 115 and/or data provided from the server 125; the moderate, or basic, driving state is the default state which is determined based on previously collected data on the road),
and a sub-driving state, which is not the basic driving state (Attard: Col. 3, lines 55-57; i.e., various categories of autonomous modes are possible at a global level, e.g., affecting a plurality of sub-modes in the vehicle 101, and/or at a more granular, e.g., sub-mode level; See Col. 4, Table 1 for sport and comfort sub-driving states),
and the vehicle lane change driving state is determined to change lanes on a driving route (Attard: Col. 4, Table 1: i.e., Lane Changes Moderate - change lanes to increase vehicle speed but never in excess of posted speed limit; Col. 8, lines 27-28; i.e., the module 106 could control when a vehicle 101 changes lanes),
wherein, when a destination of the vehicle is not set, the vehicle is controlled to drive according to the basic driving state (Attard: Col. 8, lines 9-12; i.e., a set of default parameters 116 may be retrieved, e.g., because an operator has not previously specified parameters 116, no historical data 115 exists and/or has been used for modifying default parameters 116, etc; Col. 5, lines 59-60; i.e., the global parameter 116 could default to “moderate”; the vehicle would be controlled according to the default or moderate driving mode if the destination parameter has not been specified),
and wherein control information for the basic driving state includes: first information that controls the vehicle to drive on a basic driving lane assigned for each of roads in the predetermined region (Attard: Col. 1, lines 53-57; i.e., if a vehicle 101 operator prefers to remain in a non-passing lane of interstate highway whenever possible, a mode of the autonomous vehicle 101 may be configured to enter a passing lane of a highway only when confronted with an obstacle; Col. 3, lines 41-48; i.e., collected data 115 could include data concerning … lane usage (e.g., on particular roads and/or types of roads such as interstate highways); collected data regarding lane usage on specified roads is used to generate control parameters which are used to control the vehicle);
and second information that controls the vehicle to drive on a particular direction among a plurality of directions of the basic driving lane when the basic driving lane allows vehicles to drive in the plurality of directions (Attard: Col. 2, lines 49-64; i.e., the module 106 may learn the desired speed, acceleration, deceleration, steering… etc., based on specific previously visited locations and/or traversed routes and headings as driven by a particular vehicle 101 driver, thereby providing a naturalistic feel relative to what the driver expects to experience, e.g., by providing operations at specific locations that mimic maneuvers that the driver may have performed; the vehicle is autonomously controlled to mimic vehicle headings at specific locations).
Regarding claim 2, Attard teaches the method according to claim 1. Attard further teaches wherein the target speed is an optimal speed corresponding to the attribute of the road of the predetermined region (Attard: Col. 5, line 66 – Col. 6, line 2; i.e., collected data 115, e.g., reflecting acceleration and/or braking patterns, speeds on various roads, lane change patterns, etc. could be used to generate parameters 116; the target parameter for speed corresponds to the detected speed on different roads)
and determined by analysis of safety driving information and driving comfort information of a driver that are obtained by adjusting a speed of the vehicle in a stepwise manner according to the attribute of the road of the predetermined region while driving on the road of the predetermined region (Attard: Col. 6, lines 2-6; i.e., collected data 110 could be used to generate parameters 116 not readily ascertainable according to user input. An example of such a parameter 116 would be an operator's preferred jerk rate, i.e., a preferred rate of change of acceleration and/or deceleration).
Regarding claim 3, Attard teaches the method according to claim 1. Attard further teaches wherein the attribute of the road includes at least one of a number of lanes, a stop line, a crosswalk, a speed limit, an intersection, a U-turn, a road entry/exit point, a road junction, a road fork, a building access road, a speed bump, and a protected area of the road (Attard: Col. 3, lines 9-15; i.e., sensor data collectors 110 could … detect road conditions, such as curves, potholes, dips, bumps, changes in grade, etc.).
Regarding claim 5, Attard teaches the method according to claim 1. Attard further teaches wherein the basic driving state is one selected from straight driving, left-turn driving and right-turn driving with respect to each road of the predetermined region (Attard: Col. 3, lines 9-15; i.e., sensor data collectors 110 could … detect road conditions, such as curves; Col. 3, lines 51-54; i.e., a parameter 116 generally may be based on collected data 115, and may be used to determine an autonomous vehicle 101 mode or modes according to one or more values in collected data 115; if there is a curve in the road, the basic driving mode selects the driving turn correlating to the curve),
wherein the driving state of the vehicle is primarily determined as the basic driving state set in the road on the basis of the attribute of the road where the vehicle is currently located (Attard: Col. 3, lines 49-54; i.e., a memory of the computer 105 may further store one or more parameters 116 for determining one or more modes of autonomously operating the vehicle 101. A parameter 116 generally may be based on collected data 115, and may be used to determine an autonomous vehicle 101 mode or modes according to one or more values in collected data 115; the driving mode is selected depending on the collected data for that location),
and when the driving control command for requesting the sub-driving state is generated, the driving state of the vehicle is determined as the sub-driving state (Attard: Col. 5, lines 54-58; i.e., a global parameter 116 could be set to a “conservative” level for vehicle 101 operators older than a threshold age and/or for vehicle 101 operators below a threshold amount of driving experience; if the operator is an older person that requests a slower ride, the conservative sub-mode is determined).
Regarding claim 13, Attard teaches the method according to claim 1. Attard further teaches wherein the acquiring of the local information comprises: collecting information constituting the local information through test driving on the road of the predetermined region (Attard: Col. 2, lines 55-64; i.e., the module 106 may learn the desired speed, acceleration, deceleration steering, car following time headway, lane change minimum gap, turn-across path minimum time-to-arrival, etc., based on specific previously visited locations and/or traversed routes and headings as driven by a particular vehicle 101 driver, thereby providing a naturalistic feel relative to what the driver expects to experience, e.g., by providing operations at specific locations that mimic maneuvers that the driver may have performed);
and generating and storing the local information on the basis of the collected information (Attard: Col. 3, lines 30-32; i.e., a memory of the computer 105 generally stores collected data 115. Collected data 115 may include a variety of data collected in a vehicle 101 from data collectors 110),
wherein the collecting of the information includes: collecting information related to the road and a transportation facility in the predetermined region (Attard: Col. 3, lines 9-15; i.e., sensor data collectors 110 could … detect road conditions, such as curves, potholes, dips, bumps, changes in grade, etc.);
collecting information related to an obstacle in the predetermined region (Attard: Col. 3, lines 9-13; i.e., sensor data collectors 110 could … measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects);
and collecting information related to a moving object in the predetermined region (Attard: Col. 3, lines 9-13; i.e., sensor data collectors 110 could … measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects).
Regarding claim 15, Attard teaches an apparatus comprising: a memory in which one or more instructions are stored; and a processor configured to execute the one or more instructions stored in the memory, wherein the processor executes the one or more instructions to perform the method of claim 1 (Attard: Col. 1, lines 36-39; i.e., the vehicle 101 further includes an autonomous driving module 106, e.g., as a set of instructions stored in a memory of, and executable by a processor of, the computing device 105).
Regarding claim 16, Attard teaches a non-transitory computer readable storage medium storing instructions/program which, when executed by a hardware computer, cause the computer to carry the method of claim 1 (Attard: Col. 2, lines 6-10; i.e., vehicle 101 includes a vehicle computer 105 that generally includes a processor and a memory, the memory including one or more forms of computer-readable media, and storing instructions executable by the processor for performing various operations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Attard and further in view of Ichikawa et al. (U.S. Publication No. 2018/0292822; hereinafter Ichikawa).
Regarding claim 6, Attard teaches the method according to claim 1, but Attard does not teach receiving a user input to input a destination of the vehicle; generating a driving route including a moving route to the destination of the vehicle, the target speed according to the attribute of the road, a lane used in the moving route, whether to change a lane, and whether to control a turn signal lamp; and generating the driving control command of the vehicle according to the driving route.
However, in the same field of endeavor, Ichikawa teaches receiving a user input to input a destination of the vehicle (Ichikawa: Par. 41; i.e., the destination under the automatic driving control is set by an occupant of the vehicle M operating an input button (or touch panel) of the navigation system 6 ); generating a driving route including a moving route to the destination of the vehicle, the target speed according to the attribute of the road, a lane used in the moving route, whether to change a lane, and whether to control a turn signal lamp (Ichikawa: Par. 72; i.e., The first planning unit 14a creates the first travel plan such that the vehicle M travels along the target route appropriately in light of criteria such as safety, observance of laws, and travel efficiency. The first travel plan includes driving actions such as avoiding an obstacle and changing lanes, in addition to following a vehicle in front and steering along the shape of the lane … the first planning unit 14a creates, as the first travel plan, a travel plan including a plurality of target positions along the target route and the speed at each target position;); and generating the driving control command of the vehicle according to the driving route (Ichikawa: Par. 118; i.e., the travel control unit 19 executes the automatic driving control of the vehicle M based on the first travel plan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated receiving a user input to input a destination of the vehicle; generating a driving route including a moving route to the destination of the vehicle, the target speed according to the attribute of the road, a lane used in the moving route, whether to change a lane, and whether to control a turn signal lamp; and generating the driving control command of the vehicle according to the driving route, as taught by Ichikawa. Doing so would allow the autonomous vehicle to select a driving plan that is safe, comfortable, and efficient (Ichikawa: Par. 72; i.e., The first planning unit 14a creates the first travel plan such that the vehicle M travels along the target route appropriately in light of criteria such as safety, observance of laws, and travel efficiency).
Regarding claim 7, Attard teaches the method according to claim 1, but Attard does not teach recognizing a new obstacle on a first driving route being travelled on by the vehicle; acquiring a grid map displaying a position to which the vehicle is movable and a new obstacle located around the vehicle with respect to a current position of the vehicle; acquiring a plurality of driving routes, in which the vehicle is movable, on the basis of the grid map; selecting a second driving route that is one of the plurality of driving routes; and generating a driving control command of the vehicle corresponding to the second driving route.
However, in the same field of endeavor, Ichikawa teaches recognizing a new obstacle on a first driving route being travelled on by the vehicle (Ichikawa: Par. 77; i.e., the first reliability calculation unit 14b may calculate the first reliability of the first travel plan based on the number of obstacles present around the route in the first travel plan); acquiring a grid map displaying a position to which the vehicle is movable and a new obstacle located around the vehicle with respect to a current position of the vehicle (Ichikawa: Par. 38; i.e., the map database 4 is a database that stores map information. The map information may include information on the positions of immovable obstacles; Par. 72; i.e., the first travel plan includes driving actions such as avoiding an obstacle and changing lanes); acquiring a plurality of driving routes, in which the vehicle is movable, on the basis of the grid map (Ichikawa: Par. 85; i.e., the second computer 15 computes a second travel plan that is used for executing the automatic driving control of the vehicle M; the vehicle then has two travel plans or routes to choose from); selecting a second driving route that is one of the plurality of driving routes (Ichikawa: Par. 99; i.e., the selection unit 18 … selects a travel plan with a higher reliability of the first travel plan and the second travel plan; as displayed in Fig. 2, if the second reliability is higher, the second travel plan is selected); and generating a driving control command of the vehicle corresponding to the second driving route (Ichikawa: Par. 118; i.e., the travel control unit 19 executes the automatic driving control of the vehicle M based on the second travel plan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated recognizing a new obstacle on a first driving route being travelled on by the vehicle; acquiring a grid map displaying a position to which the vehicle is movable and a new obstacle located around the vehicle with respect to a current position of the vehicle; acquiring a plurality of driving routes, in which the vehicle is movable, on the basis of the grid map; selecting a second driving route that is one of the plurality of driving routes; and generating a driving control command of the vehicle corresponding to the second driving route, as taught by Ichikawa. Doing so would allow the autonomous vehicle to select a driving plan that is safe, comfortable, and efficient (Ichikawa: Par. 72; i.e., The first planning unit 14a creates the first travel plan such that the vehicle M travels along the target route appropriately in light of criteria such as safety, observance of laws, and travel efficiency).
Regarding claim 11, Attard teaches the method according to claim 1, but Attard does not teach acquiring the current position, a driving direction, and a driving speed of the vehicle as coordinate information (x, y, θ, v); determining an autonomous driving score at the current position and a current time according to the coordinate information (x, y, θ, v) on the basis of information stored in advance in the local information; and when the autonomous driving score is less than or equal to a predetermined score, changing at least one of a driving route, the driving direction, and the driving speed of the vehicle.
However, in the same field of endeavor, Ichikawa teaches acquiring the current position, a driving direction, and a driving speed of the vehicle as coordinate information (x, y, θ, v) (Ichikawa: Par. 49; i.e., the position recognition unit 11 recognizes the position of the vehicle M as a combination of an x-coordinate and a y-coordinate in a Cartesian xy-coordinate system; Par. 66; i.e., The vehicle state recognition unit 13 recognizes the state of the vehicle M including the speed and the direction of the vehicle M based on the detection result of the internal sensor 3); determining an autonomous driving score at the current position and a current time according to the coordinate information (x, y, θ, v) on the basis of information stored in advance in the local information (Ichikawa: Par. 70; i.e., the first computer 14 computes a first travel plan that is used for executing the automatic driving control of the vehicle M, and a first reliability that is the reliability of the first travel plan; the first reliability is a driving score for that plan); and when the autonomous driving score is less than or equal to a predetermined score, changing at least one of a driving route, the driving direction, and the driving speed of the vehicle (Ichikawa: Par. 117; i.e., When it is determined that the first reliability of the first travel plan is lower than the second reliability of the second travel plan (S110: NO), the ECU 10 proceeds to step S112; the second travel plan is implemented).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated acquiring the current position, a driving direction, and a driving speed of the vehicle as coordinate information (x, y, θ, v); determining an autonomous driving score at the current position and a current time according to the coordinate information (x, y, θ, v) on the basis of information stored in advance in the local information; and when the autonomous driving score is less than or equal to a predetermined score, changing at least one of a driving route, the driving direction, and the driving speed of the vehicle, as taught by Ichikawa. Doing so would allow the autonomous vehicle to select a driving plan that is safe, comfortable, and efficient (Ichikawa: Par. 72; i.e., The first planning unit 14a creates the first travel plan such that the vehicle M travels along the target route appropriately in light of criteria such as safety, observance of laws, and travel efficiency).
Regarding claim 12, Attard in view of Ichikawa teaches the method according to claim 11, but Attard does not teach outputting a warning message when the autonomous driving score is less than or equal to an autonomous driving threshold; changing an autonomous driving mode of the vehicle to a driving assistance mode upon receiving a user input to change to the driving assistance mode after the outputting of the warning message; and transmitting the warning message to a previously registered user terminal and generating a driving control command to move the vehicle to a safety region on the basis of the local information upon not receiving the user input to change to the driving assistance mode after the outputting of the warning message. 
However, in the same field of endeavor, Ichikawa teaches outputting a warning message when the autonomous driving score is less than or equal to an autonomous driving threshold (Ichikawa: Par. 131; i.e., the engagement control unit 31 notifies the driver that the first reliability of the first travel plan is lower than the second reliability of the second travel plan, and that the driver is required to permit the resumption of the automatic driving control based on the first travel plan); changing an autonomous driving mode of the vehicle to a driving assistance mode upon receiving a user input to change to the driving assistance mode after the outputting of the warning message (Ichikawa: Par. 138; i.e., when it is determined that the driver has permitted the resumption of the automatic driving control based on the first travel plan (S404: YES), the ECU 30 proceeds to step S406; Par. 139; i.e., in step S406, the engagement control unit 31 resumes the automatic driving control based on the first travel plan); and transmitting the warning message to a previously registered user terminal (Ichikawa: Par. 131; i.e., the engagement control unit 31 notifies the driver through the alert unit 8b of the HMI 8) and generating a driving control command to move the vehicle to a safety region on the basis of the local information upon not receiving the user input to change to the driving assistance mode after the outputting of the warning message (Ichikawa: Par. 138; i.e., when it is determined that the driver has not permitted the resumption of the automatic driving control based on the first travel plan (S404: NO), the ECU 30 proceeds to step S405; Par. 139; i.e., in step S405, the engagement control unit 31 continues manual driving without resuming the automatic driving control).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated outputting a warning message when the autonomous driving score is less than or equal to an autonomous driving threshold; changing an autonomous driving mode of the vehicle to a driving assistance mode upon receiving a user input to change to the driving assistance mode after the outputting of the warning message; and transmitting the warning message to a previously registered user terminal and generating a driving control command to move the vehicle to a safety region on the basis of the local information upon not receiving the user input to change to the driving assistance mode after the outputting of the warning message, as taught by Ichikawa. Doing so would allow the autonomous vehicle to select a driving plan that is safe, comfortable, and efficient (Ichikawa: Par. 72; i.e., The first planning unit 14a creates the first travel plan such that the vehicle M travels along the target route appropriately in light of criteria such as safety, observance of laws, and travel efficiency).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Attard and further in view of Martin et al. (U.S. Patent No. 9558408; hereinafter Martin).
Regarding claim 8, Attard teaches the method according to claim 1, but Attard does not teach wherein the local information includes information related to a traffic signal, the information related to the traffic signal includes traffic light information related to a number, a status, a location, a form, and an operation method of traffic lights installed in the predetermined region, and the driving state and the driving speed of the vehicle are determined using the traffic light information acquired at the current position of the vehicle.
However, in the same field of endeavor, Martin teaches wherein the local information includes information related to a traffic signal (Martin: Col. 13, lines 7-10; i.e., the server 125 transmits the timing information, e.g., a prediction of times when traffic lights on the vehicle 101 route are likely to be green, yellow, and/or red), the information related to the traffic signal includes traffic light information related to a number, a status, a location, a form, and an operation method of traffic lights installed in the predetermined region (Martin: Col. 12, lines 32-40; i.e., the server 125 analyzes image data 140 relating to a present location of the vehicle 101 and/or a planned route of the vehicle 101 and/or a geographic area of interest, e.g., a particular road on which the vehicle 101 is traveling, to determine times when traffic signals are likely to cause the vehicle 101 to brake or stop, e.g., times when traffic signals, e.g., lights on the vehicle 101 route, in a geographic area being analyzed, etc., are likely to be yellow or red), and the driving state and the driving speed of the vehicle are determined using the traffic light information acquired at the current position of the vehicle (Martin: Col. 13, lines 22-26; i.e., by knowing when a traffic light at a given intersection is likely to be green, and by knowing a present vehicle 101 location, the computing device 105 or user device 150 could determine a desired velocity for the vehicle 101 to approach the intersection).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated wherein the local information includes information related to a traffic signal, the information related to the traffic signal includes traffic light information related to a number, a status, a location, a form, and an operation method of traffic lights installed in the predetermined region, and the driving state and the driving speed of the vehicle are determined using the traffic light information acquired at the current position of the vehicle, as taught by Martin. Doing so would allow the autonomous vehicle to better determine a driving speed for the entire route (Martin: Col. 13, lines 27-29; i.e., the computing device 105 or 150 could determine a desired velocity for some or all of a vehicle 101 planned route).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Attard and further in view of Luo (U.S. Patent No. 10809731; hereinafter Luo).
Regarding claim 9, Attard teaches the method according to claim 1, but Attard does not teach acquiring the current position and a driving direction of the vehicle as coordinate information (x, y, θ); acquiring information related to a chance of colliding with an obstacle according to the coordinate information (x, y, θ) from the local information; determining a safety event when it is determined that the vehicle avoids collision with the obstacle, and determining a collision event when it is determined that the vehicle does not avoid collision with the obstacle; and generating a driving command of the vehicle corresponding to the determined event.
However, in the same field of endeavor, Luo teaches acquiring the current position and a driving direction of the vehicle as coordinate information (x, y, θ) (Luo: Col. 16, lines 22-26; i.e., (x, y) may denote a coordinate of a center point of a rear axle of the vehicle in a vehicle trajectory coordinate system, θ may denote a direction angle of the vehicle in the vehicle trajectory coordinate system); acquiring information related to a chance of colliding with an obstacle according to the coordinate information (x, y, θ) from the local information (Luo: Col. 19, lines 24-25; i.e., the CV relating to a grid may represent a collision probability between the vehicle and the obstacle); determining a safety event when it is determined that the vehicle avoids collision with the obstacle (Luo: Col. 12, lines 33-36; i.e., if the vehicle may not collide with the any of the one or more obstacles, the processor 300 (e.g., the candidate trajectory determination module 330) may determine the first trajectory as a candidate trajectory; this candidate trajectory is safe), and determining a collision event when it is determined that the vehicle does not avoid collision with the obstacle (Luo: Col. 12, lines 36-42; i.e., If the processor 300 (e.g., the candidate trajectory determination module 330) determines that the vehicle may collide with any of the one or more obstacles while moving along the first trajectory, the processor 300 (e.g., the candidate trajectory determination module 330) may not determine the first trajectory as a candidate trajectory; this candidate trajectory predicts a collision event); and generating a driving command of the vehicle corresponding to the determined event (Luo: Col. 10, lines 51-56; i.e., the speed planning module 350 may be configured to determine a speed planning strategy relating to the target trajectory. The speed planning module 350 may output one or more instructions and/or operations to control the movement of the vehicle based on the determined speed planning strategy; the vehicle is controlled based on the target trajectory).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated acquiring the current position and a driving direction of the vehicle as coordinate information (x, y, θ); acquiring information related to a chance of colliding with an obstacle according to the coordinate information (x, y, θ) from the local information; determining a safety event when it is determined that the vehicle avoids collision with the obstacle, and determining a collision event when it is determined that the vehicle does not avoid collision with the obstacle; and generating a driving command of the vehicle corresponding to the determined event, as taught by Luo. Doing so would allow the vehicle to select the best trajectory that avoids collisions (Luo: Col. 21, lines 47-50; i.e., in 735, the processor 300 (e.g., the target trajectory determination unit 730 in the target trajectory determination module 340) may determine a target trajectory based on the trajectory results determined in 725).
Regarding claim 14, Attard teaches the method according to claim 1, but Attard does not teach wherein information stored in the local information further includes information related to a chance of emergence of a specific moving object in the 39predetermined region and a type and a weight of a sensor to be used for autonomous driving in the predetermined region, and wherein the generating of the driving control command further includes: determining the type and the weight of the sensor to be used in the predetermined region on the basis of the local information; and adjusting a determination result on a moving object recognized in the predetermined region, on the basis of the information related to the chance of emergence of the specific moving object in the predetermined region.
However, in the same field of endeavor, Luo teaches wherein information stored in the local information further includes information related to a chance of emergence of a specific moving object in the 39predetermined region (Luo: Col. 19, lines 24-25; i.e., the CV relating to a grid may represent a collision probability between the vehicle and the obstacle) and a type and a weight of a sensor to be used for autonomous driving in the predetermined region (Luo: Col. 7, lines 7-14; i.e., the distance sensor (e.g., a radar, a lidar, an infrared sensor) may determine a distance between a vehicle and other vehicle … The speed sensor (e.g., a Hall sensor) may determine a speed (e.g., an instantaneous speed, an average speed) of the unmanned vehicle; the type of sensor used is dependent on the region and the parameter being measured), and wherein the generating of the driving control command further includes: determining the type and the weight of the sensor to be used in the predetermined region on the basis of the local information (Luo: Col. 9, lines 29-33; i.e., the one or more sensors may include a distance sensor, a speed sensor, an acceleration sensor, a steering angle sensor, a traction-related sensor, a braking-related sensor, and/or any sensor configured to sense information relating to dynamic situation of the vehicle; the type of sensor used is dependent on the region and the parameter being measured); and adjusting a determination result on a moving object recognized in the predetermined region, on the basis of the information related to the chance of emergence of the specific moving object in the predetermined region (Luo: Col. 12, lines 36-42; i.e., If the processor 300 (e.g., the candidate trajectory determination module 330) determines that the vehicle may collide with any of the one or more obstacles while moving along the first trajectory, the processor 300 (e.g., the candidate trajectory determination module 330) may not determine the first trajectory as a candidate trajectory; the first trajectory is not selected, and the system considers alternate trajectories).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated wherein information stored in the local information further includes information related to a chance of emergence of a specific moving object in the 39predetermined region and a type and a weight of a sensor to be used for autonomous driving in the predetermined region, and wherein the generating of the driving control command further includes: determining the type and the weight of the sensor to be used in the predetermined region on the basis of the local information; and adjusting a determination result on a moving object recognized in the predetermined region, on the basis of the information related to the chance of emergence of the specific moving object in the predetermined region, as taught by Luo. Doing so would allow the vehicle to select the best trajectory that avoids collisions (Luo: Col. 21, lines 47-50; i.e., in 735, the processor 300 (e.g., the target trajectory determination unit 730 in the target trajectory determination module 340) may determine a target trajectory based on the trajectory results determined in 725).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Attard in view of Luo and further in view of Konrardy et al. (U.S. Patent No. 10679497; hereinafter Konrardy).
Regarding claim 10, Attard in view of Luo teaches the method according to claim 9, but they do not teach wherein the collision event is determined as a strong collision event or a weak collision event according to a collision impact between the vehicle and the obstacle, and when the collision with the obstacle is unavoidable, the driving command of the vehicle corresponding to the weak collision event is primarily generated in which an impact generated from the collision with the obstacle is small.
However, in the same field of endeavor, Konrardy teaches wherein the collision event is determined as a strong collision event or a weak collision event according to a collision impact between the vehicle and the obstacle (Konrardy: Col. 50, lines 60-64; i.e., the autonomous or semi-autonomous vehicle-related functionality or technology may take into account the impact of such functionality or technology on the likelihood of a vehicle accident or collision occurring or upon the likely severity of such accident or collision; the system can determine the severity of a predicted collision such as if it will be weak or strong), and when the collision with the obstacle is unavoidable, the driving command of the vehicle corresponding to the weak collision event is primarily generated in which an impact generated from the collision with the obstacle is small (Konrardy: Col. 33, lines 22-32; i.e., when the first autonomous vehicle 108 includes passengers and the second autonomous vehicle 182 does not include passengers, the on-board computer 114 may identify a maneuver which causes the vehicles to collide … the on-board computer 114 may identify slowing down as the maneuver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Attard to have further incorporated wherein the collision event is determined as a strong collision event or a weak collision event according to a collision impact between the vehicle and the obstacle, and when the collision with the obstacle is unavoidable, the driving command of the vehicle corresponding to the weak collision event is primarily generated in which an impact generated from the collision with the obstacle is small, as taught by Konrardy. Doing so would allow the system to adjust the vehicle trajectory to limit the severity of the impact and possibly avoid passenger injury (Konrardy: Col. 33, lines 32-35; i.e., even though the vehicles 108, 182 will still collide, the impact occurs at the front of the first autonomous vehicle 108 where the passengers are not located).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661